—O—
Opinión disidente del
Juez Asociado Señor Díaz Cruz.
La opinión se erige sobre el supuesto equivocado de que la enmienda de la See. 8 de la anterior Ley de Personal del Gobierno (Núm. 345 de 12 mayo, 1947) por Ley Núm. 324 de 13 mayo, 1949 de algún modo limitó el número de funcionarios o empleados que el Gobernador podía incluir en el Servicio Exento o en el Servicio Sin Oposición. Dice dicha enmienda:
See. 8, inciso 26.— Se faculta al Gobernador para que, en los casos en que él estime necesario para el buen funciona-miento de su oficina, de la Mansión Ejecutiva y del Negociado de Presupuesto, incluya a uno o más funcionarios o empleados de esas Oficinas en el Servicio Exento o en el Servicio sin Oposición. (Énfasis nuestro.) 3 L.P.R.A. see. 648.
El texto no deja dudas sobre la facultad del anterior Gobernador señor Hernández Colón para aprobar el Regla-mento de su oficina cuyo Art. 1 dispuso que todos los puestos serían clasificados en el Servicio Exento. Fue bajo esta disposición que recibió nombramiento de Auxiliar Administrativo II la recurrida Carmen I. Díaz de Llovet.
Hay que presumir que el Gobernador estableció dichas clasificaciones y que la recurrida fue eventualmente nom-brada en ejercicio de su mejor criterio sobre las necesi-dades para “el buen funcionamiento” de la Oficina del Primer Ejecutivo cuya facultad no quiso restringir el *760legislador según aparece de la enmienda transcrita, pues significativamente no siguió el método de especificar el número límite de empleados en el Servicio Sin Oposición y en el Exento, como lo hizo con otras agencias.
Resulta insostenible la posición adoptada en la opinión de que el referido Reglamento de la Oficina del Gobernador es nulo por haberse éste excedido en las facultades a él conferidas por ley; ninguna ley le prohibía incluir todo su personal en el Servicio Exento. Debe, pues, considerarse la Oficina del Gobernador como agencia que en su totalidad estaba comprendida en el Servicio Exento y en consecuen-cia aplicar al caso que nos ocupa el núm. 6o del Art. 9 de la Ley de Personal de 1975 (3 L.P.R.A. sec. 1421(6)) que ordena:
Los empleados que a la vigencia de esta ley estuvieren ocupando puestos en agencias, o subdivisiones de éstas que en su totalidad están comprendidas en el Servicio Exento a virtud de las disposiciones de la Ley núm. 345 de 12 de mayo de 1947, según enmendada, o de leyes especiales, las cuales pasen a ser Administradores Individuales a virtud de las disposiciones de la see. 1343 de este título, serán empleados de carrera o de confianza conforme a los criterios estable-cidos en las sees. 1350, 1351 y 1352 de este título.
No puede determinarse en revisión, como propone la opinión, que la recurrida advino empleada de confianza bajo la actual Ley de Personal. Hay hechos por depurar y fue correcta la decisión del Tribunal Superior que a falta de determinaciones factuales en el caso, ordenó la devolu-ción del asunto a la Junta de Apelaciones del Sistema de Personal (JASAP) para que haga las adjudicaciones que corresponda. Si la recurrida no era ayudante administra-tivo que le respondiera directamente al Gobernador —y sabemos que ella no fue nombrada por éste sino por su ayudante Rafael De Santiago lo que sienta presunción de que era a éste a quien respondía directamente— entonces ella vino a ser por disposición del citado inciso (6) del Art. 9 de la Ley una empleada de carrera en virtud de lo dis-*761puesto en los Arts. 5.10, 5.11 y 5.12 de la Ley de Personal, 3 L.P.R.A. sees. 1350, 1351 y 1352. En tal caso no podía despedírsele, como lo fue, y sí debe ser reinstalada en puesto igual o similar al último que ocupó. 3 L.P.R.A. see. 1350, párrafo final, según enmendado por Ley Núm. 1 de 17 de julio, 1979. Cf. Fidalgo Colón v. Adm. Derecho al Trabajo, 112 D.P.R. 1 (1982).
El caso debe remitirse a JASAP para que determine si la recurrida, una empleada que bajo la anterior Ley ocupaba un puesto comprendido en el Servicio Exento, por no ser propiamente de confianza, es acreedora a la clasificación de empleada de carrera bajo la nueva Ley y a tenor de los preceptos aquí examinados; y para que adjudique también la reclamación de discrimen político formulada por la recurrida.
Así modificada, confirmaría la sentencia revisada.